DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants remarks filed on 2/28/2022 have been fully considered as follows:
Applicant argues that the 35 USC 103 rejection should not be maintained to claim 1 and 12 in view of “these reference do not teach transitioning from using a first joint movement control algorithm to a second joint movement control algorithm which is different from the first joint movement control algorithm and optimized for a high strength joint movement using the claimed method. Patrick and Hazan each disclose a single joint control algorithm that is used under all conditions. These references also fail to teach increasing a lifting strength of an articulating arm when using the second joint movement control algorithm by selectively limiting the instantaneous power draw of the articulating arm during a first timeslot of a plurality of timeslots associated with a duration of the task by causing only the joints of the selected first subset to move during the first timeslot.” However, a new ground of rejection is made in view of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mottram (US 20210122041 A1) in view of Patrick (US 20190134821 A1) in further view of Zarrouk (US 20200001452 A1)
Regarding claim 1, Mottram teaches A method for controlling movement of an articulating arm having a plurality of joints, comprising: (Claim 1 A method for limiting joint velocity of a plurality of joints of a surgical robotic system)
receiving, by a controller, a command to perform a task by the articulating arm; ([0077] Controllers for the motors, torque sensors and encoders are distributed within the robot arm. The controllers are connected via a communication bus to a control unit 309. The control unit 309 comprises a processor 310 and a memory 311. The memory 311 stores in a non-transient way software that is executable by the processor to control the operation of the motors 307 to cause the arm 300 to operate in the manner described herein. [0067] A redundant arm is able to perform a given task and move (including orient) an instrument or endoscope (attached to the arm) to a desired position with more than one possible arm configuration or “pose”.) 
performing, by the controller, the second joint movement control algorithm to: ([0067] A redundant arm is able to perform a given task and move (including orient) an instrument or endoscope (attached to the arm) to a desired position with more than one possible arm configuration or “pose”)
by causing only the joints of the first subset to move during the first timeslot.  ([0010] Send drive signals to the actuators in the robot in order to impose those torques or forces at the respective joints. [0011] This series of steps is performed repetitively so that over time the motion of the robot conforms to the target configurations.)
Mottram does not expressly disclose but Patrick discloses rank the joints based on desired operations of the joints or associated motors during a given time period in a process for completing the task; and ([0048] The movements and/or sequence of movements determined by the planning layer 206 of the controller 106 may be referred to as movement tasks 226. These movement tasks 226 can dictate the order of different movements, the magnitude (e.g., distance) of the movements, the speed and/or acceleration involved in the movements, etc. The movement tasks 226 can then be assigned to various components of the robotic system 100 [0078] FIG. 7 illustrates a graph 700 depicting position of an arm (e.g., a portion thereof) over time)
select, a first subset of joints based on a ranking of the plurality of joints ([0048] These movement tasks 226 can dictate the order of different movements, the magnitude (e.g., distance) of the movements, the speed and/or acceleration involved in the movements, etc. [0110] motions and/or forces (e.g., positions, velocities, accelerations, and/or torques on one or more joints at various points during task performance) are planned to achieve the task), where the first subset of joints comprises less than a total number of joints contained in the plurality of joints; ([0110] At 906, the task is planned. For example, motions and/or forces (e.g., positions, velocities, accelerations, and/or torques on one or more joints at various points during task performance) are planned to achieve the task.) and 
In this way, the system of Patrick includes modeling an environment of the robot and to determine tasks to be performed by components of the robotic system to perform maintenance (Abstract). Like Mottram, Patrick is concerned with controlling a robot arm.
Therefore, from these teachings of Mottram and Patrick, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Patrick to the system of Mottram since doing so would enhance the system by dictating the order of the movement of the arm over time.
Mottram does not expressly disclose but Zarrouk discloses transitioning from using a first joint movement control algorithm to a second joint movement control algorithm which is different from the first joint movement control algorithm; ([0013]  a mobile actuator that shifts the position of the links along the joints of the robot. This enables the shaping of the robot to any desired position by incrementally adjusting its joints [0070] The mobile actuators travel over the links to a given joint and adjust the relative angle between two adjacent links. The joints passively preserve their angles until the actuator adjusts them again. This actuation can be applied on a robot with two or more links)
increasing a lifting strength of the articulating arm when using the second joint movement control algorithm as compared to the first joint movement control algorithm by selectively limiting the instantaneous power draw of the articulating arm during a first timeslot of a plurality of timeslots associated with a duration of the task, wherein the instantaneous power draw is selectively limited ([0142] Table 1 Motion Summary of MASR. During each action, the mobile actuator rotates a specific joint by an angle or advances from joint (start) to another (end). As shown in Table I, each stage of motion consists of rotating the given joint by the turning angle, then translating the actuator to the desired joint, and repeating the process. There are a total of eight actions required to reach the object, one action to grasp it, and another eight actions required to return to its initial state with the grasped object in hand.)
In this way, the system of Zarrouk includes a robot device comprising a chain comprising a plurality of fixedly connected links and a mobile actuator movable thereon configured to change a position of a link relative to a position of an adjacent link. Like Mottram, Zarrouk is concerned with a robot arm.
Therefore, from these teachings of Mottram and Zarrouk, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Zarrouk to the system of Mottram since doing so would enhance the system by allowing the robot to be more efficient energy wise because of its lower weight.
Regarding claim 2, Mottram teaches further comprising determining an actual joint velocity for each of the joints in the first subset based on a threshold value ([0090] For a particular maximum velocity and maximum deceleration, the permitted range of motion at which the joint velocity limit exceeds the maximum velocity can be determined. This permitted range of motion can be selected as a threshold value.) and a desired joint velocity determined in accordance with the second joint movement control algorithm configured for simultaneously controlling movements of said joints.  ([0096] Where the common joint velocity limit is applied to the wrist, the kinematics controller can calculate desired joint movements)
Regarding claim 3, Mottram teaches further comprising changing the actual joint velocity during the first timeslot based on an accumulated displacement error or so as to not exceed a predefined threshold. ([0096] Where the common joint velocity limit is applied to the wrist, the kinematics controller can calculate desired joint movements of joints proximal of the wrist such that the velocity of the wrist does not exceed the common joint velocity limit.)
Regarding claim 4, Mottram does not expressly disclose but Patrick discloses further comprising tracking accumulated displacement errors for the plurality of joints during the first timeslot.  ([0080] The predicted position 712 is based on the position 722 modified by the velocity called for by the control signal provided based on the position 722 over the elapsed time between T1 and T2. As the position 712 is below the desired position 702, a control signal is next provided to the arm to actuate the arm in a positive direction and toward the desired position 702)
In this way, the system of Patrick includes modeling an environment of the robot and to determine tasks to be performed by components of the robotic system to perform maintenance (Abstract). Like Mottram, Patrick is concerned with controlling a robot arm.
Therefore, from these teachings of Mottram and Patrick, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Patrick to the system of Mottram since doing so would enhance the system by tracking the desired position and the actual position of the arm over time.
Regarding claim 5, Mottram does not expressly disclose but Patrick discloses further comprising identifying first joints from the plurality of joints by comparing each magnitude of the accumulated displacement errors to an accumulated displacement error threshold.  ([0076] The control signal may specify velocity information, such as both a magnitude and direction of velocity (e.g., a command specifying for one portion of the arm to move at a specified speed in a specified direction. [0080] The predicted position 712 is based on the position 722 modified by the velocity called for by the control signal provided based on the position 722 over the elapsed time between T1 and T2. As the position 712 is below the desired position 702, a control signal is next provided to the arm to actuate the arm in a positive direction and toward the desired position 702)
In this way, the system of Patrick includes modeling an environment of the robot and to determine tasks to be performed by components of the robotic system to perform maintenance (Abstract). Like Mottram, Patrick is concerned with controlling a robot arm.
Therefore, from these teachings of Mottram and Patrick, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Patrick to the system of Mottram since doing so would enhance the system by tracking the desired position and the actual position of the arm over time.
Regarding claim 6, Mottram teaches (ii) in accordance with desired joint velocities when second joints have magnitudes of accumulated displacement errors that are less than the accumulated displacement error threshold.  ([0096] Where the common joint velocity limit is applied to the wrist, the kinematics controller can calculate desired joint movements of joints proximal of the wrist such that the velocity of the wrist does not exceed the common joint velocity limit.)
Mottram does not expressly disclose but Patrick discloses further comprising ranking movements of the first joints ([0048] The movements and/or sequence of movements determined by the planning layer 206 of the controller 106 may be referred to as movement tasks 226. These movement tasks 226 can dictate the order of different movements, the magnitude (e.g., distance) of the movements, the speed and/or acceleration involved in the movements, etc. The movement tasks 226 can then be assigned to various components of the robotic system 100) (i) in accordance with the magnitudes of the accumulated displacement errors when the first joints have magnitudes of accumulated displacement errors that exceed or are equal to the accumulated displacement error threshold, ([0048] These movement tasks 226 can dictate the order of different movements, the magnitude (e.g., distance) of the movements, the speed and/or acceleration involved in the movements, etc. The movement tasks 226 can then be assigned to various components of the robotic system 100 [0080] The predicted position 712 is based on the position 722 modified by the velocity called for by the control signal provided based on the position 722 over the elapsed time between T1 and T2. As the position 712 is below the desired position 702, a control signal is next provided to the arm to actuate the arm in a positive direction and toward the desired position 702)
In this way, the system of Patrick includes modeling an environment of the robot and to determine tasks to be performed by components of the robotic system to perform maintenance (Abstract). Like Mottram, Patrick is concerned with controlling a robot arm.
Therefore, from these teachings of Mottram and Patrick, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Patrick to the system of Mottram since doing so would enhance the system by dictating the order of the movement of the arm and tracking the desired position and the actual position of the arm over time.
Regarding claim 7, Mottram teaches further comprising selecting a second subset of joints from the plurality of joints ([0029] The arm may comprise n joints, where n>k, and the method may comprises: obtaining joint states for a second group of (n−k) joints of the arm; for each of the (n−k) joints: determining from the obtained joint state a permitted range of motion for that joint;) where the second subset of joints comprises less than a total number of joints contained in the plurality of joints ([0029] The arm may comprise n joints, where n>k, and the method may comprises: obtaining joint states for a second group of (n−k) joints of the arm)
Mottram does not expressly disclose but Patrick discloses based on the ranked movements of the first joints ([0048] The movements and/or sequence of movements determined by the planning layer 206 of the controller 106 may be referred to as movement tasks 226. These movement tasks 226 can dictate the order of different movements, the magnitude (e.g., distance) of the movements, the speed and/or acceleration involved in the movements, etc. The movement tasks 226 can then be assigned to various components of the robotic system 100)  
In this way, the system of Patrick includes modeling an environment of the robot and to determine tasks to be performed by components of the robotic system to perform maintenance (Abstract). Like Mottram, Patrick is concerned with controlling a robot arm.
Therefore, from these teachings of Mottram and Patrick, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Patrick to the system of Mottram since doing so would enhance the system by dictating the order of the movement of the arm over time.
Regarding claim 8, Mottram teaches further comprising causing only the joints of the second subset to move ([0029] The arm may comprise n joints, where n>k, and the method may comprises: obtaining joint states for a second group of (n−k) joints of the arm; for each of the (n−k) joints: determining from the obtained joint state a permitted range of motion for that joint; deriving, using the permitted range of motion, a joint velocity limit for that joint; selecting the minimum joint velocity limit of the (n−k) joints to be a further common joint velocity limit for each of the (n−k) joints individually; and calculating drive signals for driving the (n−k) joints wherein the velocity of each of the (n−k) joints is limited to the further common joint velocity limit.) 
Mottram does not expressly disclose but Patrick discloses during a second timeslot of a plurality of timeslots.  ([0078] FIG. 7 illustrates a graph 700 depicting position of an arm (e.g., a portion thereof) over time)
In this way, the system of Patrick includes modeling an environment of the robot and to determine tasks to be performed by components of the robotic system to perform maintenance (Abstract). Like Mottram, Patrick is concerned with controlling a robot arm.
Therefore, from these teachings of Mottram and Patrick, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Patrick to the system of Mottram since doing so would enhance the system by dictating the order of the movement of the arm over time.
Regarding claim 9, Mottram does not expressly disclose but Patrick discloses wherein the articulating arm is mounted on an unmanned ground vehicle.  (Fig. 1 element 100 robotic system element 114 arm)
In this way, the system of Patrick includes modeling an environment of the robot and to determine tasks to be performed by components of the robotic system to perform maintenance (Abstract). Like Mottram, Patrick is concerned with controlling a robot arm.
Therefore, from these teachings of Mottram and Patrick, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Patrick to the system of Mottram since doing so would enhance the system by including an arm on a robot system.
Regarding claim 10, Mottram teaches further comprising transitioning each joint which is not contained in the first subset into a low power state. ([0064] The present approach enables the joint velocity limit to be calculated at lower processing power and/or potentially more quickly, which can improve the efficiency of the control system. The present approach can recognize when a given pose would result, or would be likely to result, in rapid motion of one or more joints of the arm and can anticipate such rapid motion by limiting a plurality of joints of the arm in response.)
Regarding claim 12, Mottram teaches A system, comprising: (Abstract surgical robotic system)
an articulating arm having a plurality of joints; ([0076] FIG. 3 illustrates a surgical robot having an arm 300 The limbs are coupled by revolute joints 303.)
a processor communicatively coupled to the articulating arm; and ([0077] Controllers for the motors, torque sensors and encoders are distributed within the robot arm. The controllers are connected via a communication bus to a control unit 309. The control unit 309 comprises a processor 310)
a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method for controlling movement of the articulating arm ([0077] Controllers for the motors, torque sensors and encoders are distributed within the robot arm. The controllers are connected via a communication bus to a control unit 309. The control unit 309 comprises a processor 310 and a memory 311. The memory 311 stores in a non-transient way software that is executable by the processor to control the operation of the motors 307 to cause the arm 300 to operate in the manner described herein.), wherein the programming instructions comprise instructions to: (In particular, the software can control the processor 310 to cause the motors (for example via distributed controllers) to drive in dependence on inputs from the sensors 308 and from a surgeon command interface 312.)
receive a command to perform a task by the articulating arm; ([0067] A redundant arm is able to perform a given task and move (including orient) an instrument or endoscope (attached to the arm) to a desired position with more than one possible arm configuration or “pose”.)
by causing only the joints of the first subset to move.  ([0010] Send drive signals to the actuators in the robot in order to impose those torques or forces at the respective joints. [0011] This series of steps is performed repetitively so that over time the motion of the robot conforms to the target configurations.)
Mottram does not expressly disclose but Patrick discloses rank movements of the joints based on desired operations of the joints or associated motors during a given time period in a process for completing the task in accordance with the second joint movement control algorithm; ([0048] The movements and/or sequence of movements determined by the planning layer 206 of the controller 106 may be referred to as movement tasks 226. These movement tasks 226 can dictate the order of different movements, the magnitude (e.g., distance) of the movements, the speed and/or acceleration involved in the movements, etc. The movement tasks 226 can then be assigned to various components of the robotic system 100 [0078] FIG. 7 illustrates a graph 700 depicting position of an arm (e.g., a portion thereof) over time)
select a first subset of joints based on a ranking of the plurality of joints ([0048] These movement tasks 226 can dictate the order of different movements, the magnitude (e.g., distance) of the movements, the speed and/or acceleration involved in the movements, etc. [0110] motions and/or forces (e.g., positions, velocities, accelerations, and/or torques on one or more joints at various points during task performance) are planned to achieve the task), where the first subset of joints comprises less than a total number of joints contained in the plurality of joints; and ([0110] At 906, the task is planned. For example, motions and/or forces (e.g., positions, velocities, accelerations, and/or torques on one or more joints at various points during task performance) are planned to achieve the task.)
during the first timeslot ([0078] FIG. 7 illustrates a graph 700 depicting position of an arm (e.g., a portion thereof) over time. The graph 700 is only for a single positional dimension for ease of illustration. It may be noted that movement in 2 or 3 dimensions may be employed, perceived or detected, and predicted in various embodiments. [0079] the arm starts at a position 722 at an initial time T1 that is determined using information from a perception acquisition unit. As the position 722 is below the desired position 702, a control signal is provided to the arm to actuate the arm in a positive direction and toward the desired position 702. )
In this way, the system of Patrick includes modeling an environment of the robot and to determine tasks to be performed by components of the robotic system to perform maintenance (Abstract). Like Mottram, Patrick is concerned with controlling a robot arm.
Therefore, from these teachings of Mottram and Patrick, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Patrick to the system of Mottram since doing so would enhance the system by dictating the order of the movement of the arm over time.
Mottram does not expressly disclose but Zarrouk discloses transition from using a first joint movement control algorithm to a second joint movement control algorithm which is different from the first joint movement control algorithm; ([0013]  a mobile actuator that shifts the position of the links along the joints of the robot. This enables the shaping of the robot to any desired position by incrementally adjusting its joints [0070] The mobile actuators travel over the links to a given joint and adjust the relative angle between two adjacent links. The joints passively preserve their angles until the actuator adjusts them again. This actuation can be applied on a robot with two or more links)
increase a lifting strength of the articulating arm when using the second joint movement control algorithm as compared to the first joint movement control algorithm by selectively limiting the instantaneous power draw of the articulating arm during a first timeslot of a plurality of timeslots associated with a duration of the task, wherein the instantaneous power draw is selectively limited ([0142] Table 1 Motion Summary of MASR. During each action, the mobile actuator rotates a specific joint by an angle or advances from joint (start) to another (end). As shown in Table I, each stage of motion consists of rotating the given joint by the turning angle, then translating the actuator to the desired joint, and repeating the process. There are a total of eight actions required to reach the object, one action to grasp it, and another eight actions required to return to its initial state with the grasped object in hand.)
In this way, the system of Zarrouk includes a robot device comprising a chain comprising a plurality of fixedly connected links and a mobile actuator movable thereon configured to change a position of a link relative to a position of an adjacent link. Like Mottram, Zarrouk is concerned with a robot arm.
Therefore, from these teachings of Mottram and Zarrouk, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Zarrouk to the system of Mottram since doing so would enhance the system by allowing the robot to be more efficient energy wise because of its lower weight.
Regarding claim 13, Mottram teaches wherein the programming instructions comprise instructions to ([0077] The memory 311 stores in a non-transient way software that is executable by the processor to control the operation of the motors 307 to cause the arm 300 to operate in the manner described herein.) determine an actual joint velocity for each of the joints in the first subset based on a threshold value ([0090] For a particular maximum velocity and maximum deceleration, the permitted range of motion at which the joint velocity limit exceeds the maximum velocity can be determined. This permitted range of motion can be selected as a threshold value.) and a desired joint velocity determined in accordance with the second joint movement control algorithm configured for simultaneously controlling movements of said joints.  ([0096] Where the common joint velocity limit is applied to the wrist, the kinematics controller can calculate desired joint movements)
Regarding claim 14, Mottram teaches wherein the programming instructions comprise instructions to ([0077] The memory 311 stores in a non-transient way software that is executable by the processor to control the operation of the motors 307 to cause the arm 300 to operate in the manner described herein.) change the actual joint velocity during the first timeslot based on an accumulated displacement error or so as to not exceed a predefined threshold.  ([0096] Where the common joint velocity limit is applied to the wrist, the kinematics controller can calculate desired joint movements of joints proximal of the wrist such that the velocity of the wrist does not exceed the common joint velocity limit.)
Regarding claim 15, Mottram teaches wherein the programming instructions comprise instructions to ([0077] The memory 311 stores in a non-transient way software that is executable by the processor to control the operation of the motors 307 to cause the arm 300 to operate in the manner described herein.) 
Mottram does not expressly disclose but Patrick discloses track accumulated displacement errors for the plurality of joints during the first timeslot.  ([0080] The predicted position 712 is based on the position 722 modified by the velocity called for by the control signal provided based on the position 722 over the elapsed time between T1 and T2. As the position 712 is below the desired position 702, a control signal is next provided to the arm to actuate the arm in a positive direction and toward the desired position 702)
In this way, the system of Patrick includes modeling an environment of the robot and to determine tasks to be performed by components of the robotic system to perform maintenance (Abstract). Like Mottram, Patrick is concerned with controlling a robot arm.
Therefore, from these teachings of Mottram and Patrick, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Patrick to the system of Mottram since doing so would enhance the system by tracking the desired position and the actual position of the arm over time.
Regarding claim 16, Mottram teaches wherein the programming instructions comprise instructions to ([0077] The memory 311 stores in a non-transient way software that is executable by the processor to control the operation of the motors 307 to cause the arm 300 to operate in the manner described herein.) 
Mottram does not expressly disclose but Patrick discloses identify first joints from the plurality of joints by comparing each magnitude of the accumulated displacement errors to an accumulated displacement error threshold.  ([0076] The control signal may specify velocity information, such as both a magnitude and direction of velocity (e.g., a command specifying for one portion of the arm to move at a specified speed in a specified direction. [0080] The predicted position 712 is based on the position 722 modified by the velocity called for by the control signal provided based on the position 722 over the elapsed time between T1 and T2. As the position 712 is below the desired position 702, a control signal is next provided to the arm to actuate the arm in a positive direction and toward the desired position 702)
In this way, the system of Patrick includes modeling an environment of the robot and to determine tasks to be performed by components of the robotic system to perform maintenance (Abstract). Like Mottram, Patrick is concerned with controlling a robot arm.
Therefore, from these teachings of Mottram and Patrick, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Patrick to the system of Mottram since doing so would enhance the system by tracking the desired position and the actual position of the arm over time.
Regarding claim 17, Mottram teaches wherein the programming instructions comprise instructions to ([0077] The memory 311 stores in a non-transient way software that is executable by the processor to control the operation of the motors 307 to cause the arm 300 to operate in the manner described herein.) or (ii) in accordance with desired joint velocities when second joints have magnitudes of the accumulated displacement errors that are less than the accumulated displacement error threshold.  ([0096] Where the common joint velocity limit is applied to the wrist, the kinematics controller can calculate desired joint movements of joints proximal of the wrist such that the velocity of the wrist does not exceed the common joint velocity limit.)
Mottram does not expressly disclose but Patrick discloses rank movements of the first joints ([0048] The movements and/or sequence of movements determined by the planning layer 206 of the controller 106 may be referred to as movement tasks 226. These movement tasks 226 can dictate the order of different movements, the magnitude (e.g., distance) of the movements, the speed and/or acceleration involved in the movements, etc. The movement tasks 226 can then be assigned to various components of the robotic system 100) (i) in accordance with the magnitudes of the accumulated displacement errors when the first joints have magnitudes of accumulated displacement errors that exceed or are equal to the accumulated displacement error threshold ([0048] These movement tasks 226 can dictate the order of different movements, the magnitude (e.g., distance) of the movements, the speed and/or acceleration involved in the movements, etc. The movement tasks 226 can then be assigned to various components of the robotic system 100 [0080] The predicted position 712 is based on the position 722 modified by the velocity called for by the control signal provided based on the position 722 over the elapsed time between T1 and T2. As the position 712 is below the desired position 702, a control signal is next provided to the arm to actuate the arm in a positive direction and toward the desired position 702), 
In this way, the system of Patrick includes modeling an environment of the robot and to determine tasks to be performed by components of the robotic system to perform maintenance (Abstract). Like Mottram, Patrick is concerned with controlling a robot arm.
Therefore, from these teachings of Mottram and Patrick, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Patrick to the system of Mottram since doing so would enhance the system by dictating the order of the movement of the arm and tracking the desired position and the actual position of the arm over time.
Regarding claim 18, Mottram teaches wherein the programming instructions comprise instructions to ([0077] The memory 311 stores in a non-transient way software that is executable by the processor to control the operation of the motors 307 to cause the arm 300 to operate in the manner described herein.) select a second subset of joints from the plurality of joints ([0029] The arm may comprise n joints, where n>k, and the method may comprises: obtaining joint states for a second group of (n−k) joints of the arm; for each of the (n−k) joints: determining from the obtained joint state a permitted range of motion for that joint;) where the second subset of joints comprises less than a total number of joints contained in the plurality of joints.  ([0029] The arm may comprise n joints, where n>k, and the method may comprises: obtaining joint states for a second group of (n−k) joints of the arm)
Mottram does not expressly disclose but Patrick discloses based on the ranked movements of the first joints ([0048] The movements and/or sequence of movements determined by the planning layer 206 of the controller 106 may be referred to as movement tasks 226. These movement tasks 226 can dictate the order of different movements, the magnitude (e.g., distance) of the movements, the speed and/or acceleration involved in the movements, etc. The movement tasks 226 can then be assigned to various components of the robotic system 100), 
In this way, the system of Patrick includes modeling an environment of the robot and to determine tasks to be performed by components of the robotic system to perform maintenance (Abstract). Like Mottram, Patrick is concerned with controlling a robot arm.
Therefore, from these teachings of Mottram and Patrick, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Patrick to the system of Mottram since doing so would enhance the system by dictating the order of the movement of the arm over time.
Regarding claim 19, Mottram teaches wherein the programming instructions comprise instructions to ([0077] The memory 311 stores in a non-transient way software that is executable by the processor to control the operation of the motors 307 to cause the arm 300 to operate in the manner described herein.) cause only the joints of the second subset to move ([0029] The arm may comprise n joints, where n>k, and the method may comprises: obtaining joint states for a second group of (n−k) joints of the arm; for each of the (n−k) joints: determining from the obtained joint state a permitted range of motion for that joint; deriving, using the permitted range of motion, a joint velocity limit for that joint; selecting the minimum joint velocity limit of the (n−k) joints to be a further common joint velocity limit for each of the (n−k) joints individually; and calculating drive signals for driving the (n−k) joints wherein the velocity of each of the (n−k) joints is limited to the further common joint velocity limit.) 
Mottram does not expressly disclose but Patrick discloses during a second timeslot of a plurality of timeslots ([0078] FIG. 7 illustrates a graph 700 depicting position of an arm (e.g., a portion thereof) over time)
In this way, the system of Patrick includes modeling an environment of the robot and to determine tasks to be performed by components of the robotic system to perform maintenance (Abstract). Like Mottram, Patrick is concerned with controlling a robot arm.
Therefore, from these teachings of Mottram and Patrick, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Patrick to the system of Mottram since doing so would enhance the system by dictating the order of the movement of the arm over time.
Regarding claim 20, Mottram does not expressly disclose but Patrick discloses wherein the articulating arm is mounted on an unmanned ground vehicle.  (Fig. 1 element 100 robotic system element 114 arm)
In this way, the system of Patrick includes modeling an environment of the robot and to determine tasks to be performed by components of the robotic system to perform maintenance (Abstract). Like Mottram, Patrick is concerned with controlling a robot arm.
Therefore, from these teachings of Mottram and Patrick, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Patrick to the system of Mottram since doing so would enhance the system by including an arm on a robot system.
Regarding claim 21, Mottram teaches wherein the programming instructions comprise instructions to ([0077] The memory 311 stores in a non-transient way software that is executable by the processor to control the operation of the motors 307 to cause the arm 300 to operate in the manner described herein.) transition each joint which is not contained in the first subset into a low power state.  ([0064] The present approach enables the joint velocity limit to be calculated at lower processing power and/or potentially more quickly, which can improve the efficiency of the control system. The present approach can recognize when a given pose would result, or would be likely to result, in rapid motion of one or more joints of the arm and can anticipate such rapid motion by limiting a plurality of joints of the arm in response.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664       
                                                                                                                                                                                                 /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664